DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of Group I) reading on claims 1-16 in the reply filed on 3/25/2021 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/25/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-13, 15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Quirini et al. 2010/0113874.
For claim 1, Quirini discloses a micro robotic imaging device (capsule 10; fig 1), comprising: 
a housing (body 11); 
a camera (camera 15; fig 2) coupled to the housing; and 
legs (legs 18) coupled to the housing, the legs movable relative to one another to move the camera within a patient's body for capturing imagery of the patient's body ([0032-0033]).
For claim 2, Quirini discloses the micro robotic imaging device of claim 1, wherein the legs, the camera, or combinations thereof are in wireless communication with a remote console ([0026, 0029] describes a teleoperated capsule with an external terminal).
For claim 3, Quirini discloses the micro robotic imaging device of claim 2, wherein the remote console is configured to operate the legs, the camera, or combinations thereof ([0026, 0029] describes a teleoperated capsule with an external terminal).
For claim 5, Quirini discloses the micro robotic imaging device of claim 1, wherein the legs are movable relative to the housing between a retracted position and an extended position ([0031]).
For claim 6, Quirini discloses the micro robotic imaging device of claim 5, wherein when the legs are disposed in the retracted position, the micro robotic imaging device is configured to pass through a surgical cannula for selectively positioning the micro robotic imaging device within the patient's body ([0031] describes the legs are positioned inside the body of the device, which is considered to be configured to pass through a surgical cannula).
For claim 7, Quirini discloses the micro robotic imaging device of claim 5, wherein when the legs are disposed in the extended position, the legs are movable relative to the housing to enable the micro robotic imaging device to crawl ([0031-0032]).
For claim 8, Quirini discloses the micro robotic imaging device of claim 1, wherein a first leg of the legs includes a foot configured to grasp tissue ([0047]).
For claim 9, Quirini discloses the micro robotic imaging device of claim 8, wherein the foot is movable relative to the first leg ([0045]).
For claim 10, Quirini discloses the micro robotic imaging device of claim 9, wherein the foot includes a first arm ([0047] describes the distal hook; fig 5) and a second arm (distal extension 40; [0046]; fig 5).
For claim 11, Quirini discloses a micro robotic imaging system (capsule 10 and associated components; fig 1) for capturing imagery of a patient's body cavity, the micro robotic imaging system comprising: 
a remote console ([0026, 0029] describes a teleoperated capsule with an external terminal); and 
a micro robotic imaging device (capsule 10; fig 1) in communication with the remote console, the micro robotic imaging device including: 
a housing (body 11); 
a camera (camera 15; fig 2) coupled to the housing; and 
legs (legs 18) movably coupled to the housing to enable the micro robotic imaging device to crawl through the patient's body cavity ([0032-0033]).
For claim 12, Quirini discloses the micro robotic imaging system of claim 11, wherein the remote console and the micro robotic imaging device are wirelessly coupled ([0026, 0029] describes a teleoperated capsule with an external terminal).
For claim 13, Quirini discloses the micro robotic imaging system of claim 12, wherein the remote console is actuatable to operate the micro robotic imaging device ([0026, 0029] describes a teleoperated capsule with an external terminal).
For claim 15, Quirini discloses the micro robotic imaging system of claim 14, wherein the legs are movable between a retracted position and an extended position, wherein in the retracted position, the micro robotic imaging device can pass through the surgical cannula, and wherein in the extended position, the micro robotic imaging device cannot pass through the surgical cannula ([0031] describes the legs are positioned inside the body of the device, which is considered to be configured to pass through a surgical cannula).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quirini and Markvicka et al. 9,010,214.
For claim 4, Quirini does not disclose the micro robotic imaging device of claim 1, wherein the camera is movable relative to the housing.  Markvicka teaches such a movable camera 890 in an invivo device such as a robotic device which is positioned inside of a body cavity laparoscopically (6:41-58; fig 44A-44F).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Markvicka into the invention of Quirini in order to configure wherein the camera is movable relative to the housing because it provides a wider range of view.
For claim 14, modified Quirini discloses the micro robotic imaging system of claim 11, further comprising a surgical cannula (Quirini: discloses an invivo device such as a robotic device which is positioned inside of a body cavity laparoscopically which requires the use of a cannula, 6:41-58; fig 44A-44F), wherein the micro robotic imaging device is configured to pass through the surgical cannula.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quirini, Markvicka, and Binmoeller 2005/0288555.
For claim 16, modified Quirini as in claim 14 discloses using the robot capsule device in a laparoscopic procedure which requires a cannula.  Quirini does not disclose the micro robotic imaging system of claim 15, further comprising a grasper configured to pass the micro robotic imaging device through the surgical cannula and selectively position the micro robotic imaging device within the patient's body cavity.  Binmoeller teaches introducing a capsule device in an endoscopic or laparoscopic procedure using a catheter 104 as a grasper of the capsule device ([0005, 0009, 0068]; fig 14).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Binmoeller into the invention of Quirini in order to configure a grasper configured to pass the micro robotic imaging device through the surgical cannula and selectively position the micro robotic imaging device within the patient's body cavity because it allows selective placement of the device within a subject.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837.  The examiner can normally be reached on M-F 2p-10p; Sa 10a-2p (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jae Woo/Examiner, Art Unit 3795